

113 HR 3839 IH: Building and Repairing Infrastructure with Domestic Gains in Employment Act of 2013
U.S. House of Representatives
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3839IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2014Mr. Rangel introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish a grant program to assist the repair and replacement of bridges, and for other purposes.1.Short titleThis Act may be cited as the Building and Repairing Infrastructure with Domestic Gains in Employment Act of 2013 or the BRIDGE Act of 2013.2.Bridge repair and replacement grant program(a)EstablishmentThe Secretary of Transportation is authorized to make a grant, on a competitive basis, to a State to assist a project to repair or replace a bridge.(b)Criteria for grant awardsIn making a grant under subsection (a), the Secretary shall give preference to a proposed project that, as determined by the Secretary—(1)addresses a bridge with a demonstrated significant need for repair or replacement; and(2)creates a significant number of jobs.(c)ApplicationsTo be eligible for a grant under subsection (a), a State shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate, which shall include—(1)an identification of the bridge to be repaired or replaced;(2)a description of the activities to be undertaken with grant funds;(3)an analysis of the need for the activities described in paragraph (2); and(4)an analysis of the number of jobs to be created as a result of the grant.(d)Federal shareThe Federal share of the cost of a project assisted with a grant made under subsection (a) may not exceed 80 percent.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000,000.